Sognier, Judge.
Appellant’s sole enumeration of error is that the trial court erred by proceeding to trial without compelling a properly subpoenaed defense witness to be present. Assuming that the witness was subpoenaed properly and was not present when the case was sounded for trial, there is no indication that appellant objected to proceeding, and appellant made no motion for continuance based on the absence of his witness. Thus, there is nothing for us to review, as it is well-settled that this court will not consider questions raised for the first time on appeal. Sanders v. State, 134 Ga. App. 825 (216 SE2d 371) (1975).

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.